DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
These rejections have been overcome.

	
The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-8, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichenbach (US 5,715,946) in view of Lean et al. (“Lean”)(US 2008/0128332).

(re: certain elements of claims 1, 20)  directing the fluid to flow through a lumen, wherein the fluid passes at least one obstacle that shifts at least some of the particles in the fluid in a direction deviating from a local fluid flow direction without preventing the particles from flowing through the lumen (fig. 23 showing fluid/suspension flow direction through multiple obstacle fields 100, 102, 104 positioned in inner lumen/channels; col. 9, ln. 45+ teaching use of varying obstacle fields to separate and stratify particles within suspension; see also fig. 1 and col. 3-5 teaching that obstacle field imparts lateral shifts that separates said particles from local fluid flow based on particle and obstacle properties, thus particles may be separated based on a property, such as particle size);
 (re: claim 21) wherein the interacting comprises a separation of selected particles into a different region of the lumen (fig. 23 and col. 9, ln. 45+ teaching that particles may be stratified and separated by characteristics, such as size, during flow throw inner lumen, wherein upper or lowers regions of various lumen/flow channels shown near obstacle fields 100, 102, 104 can be regarded as a “different region”).
Reichenbach further teaches-
(re: claim 6) wherein the obstacle field comprises at least some obstacles with asymmetrical properties that result in asymmetrical particle shifting (fig. 5-11; col. 6, ln. 13-col. 7, ln. 20 and col. 9, ln. 45+ teaching use of non-uniform obstacle fields having varying characteristics, such as randomly oriented fibers of various sizes and shapes, thus particles can be regarded as experiencing asymmetrical shifts due to varying obstacle sizes, shapes and orientations);
(re: claims 7) wherein at least some obstacles in the obstacle field are distributed in an array with at least one row or at least one column (see e.g., fig. 7, 19, 20);

(re: claim 18) a reservoir, wherein the reservoir comprises a purified content due to the separation of selected particles (fig. 23 wherein lower region after obstacle field 104 can be regarded as reservoir of purified content as said particles have been separated and stratified at least twice).

Reichenbach as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1, 20)  re-circulating at least a specific portion of the suspension/stratified fluid through at least a specific portion of the lumen;
 (re: claim 2) wherein the recirculating flow is generated by at least one of a pumping mechanism, shear forces, or magneto hydrodynamic forces.
Lean, however, expressly teaches that it is well-known to recirculate specific portions of a suspension through the separation channel to increase the purification of the specific portion (fig. 2 showing that different portions near 782, 784, 786, 788, 790 may be selected for recirculation via channel 740; para. 0005 teaching that recirculation channel can be utilized to “selectively return particles of a particular size or size range…if further processing is required”; see also fig. 9, 10 and para. 51-53 teaching use of electro-kinetic pumping to better control fluid flow through separation channels).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, .

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features for claims 3-5, 9-17 and 19 are persuasive and have been indicated as allowable subject matter.  However, claims 1-2, 6-8, 18 and 20-21 remain unpatentable in view of the reformulated prior art rejections set forth above.  With regards to the amended feature of a “stratified particle entrained fluid” and Applicant’s related arguments, Examiner notes that Reichenbach as cited above already teaches that the particle flow becomes stratified during separation and multiple “portions” are created via the secondary separation channels near 102, 104.  Moreover, Lean expressly teaches that “specific” portions can be selectively chosen for re-circulation to improve purification of said portions.   Thus, Applicant’s arguments that the features of stratified fluid flow or recirculation of a “specific” portion are not taught are undermined by a reasonable interpretation of the prior art.  Consequently, the claims stand rejected.

Allowable Subject Matter
Claims 3-5, 9-17 and 19 are allowed.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 6, 2021